IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-10071
                           Summary Calendar
                          __________________


MARIA E. LUNA,

                                       Plaintiff-Appellant,

versus

SHIRLEY S. CHATER,
COMMISSIONER OF SOCIAL
SECURITY,

                                       Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:94-CV-188-C
                        - - - - - - - - - -
                          August 28, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Maria E. Luna appeals from the district court's judgment in

a review of the denial of a claim for disability insurance

benefits and supplemental security income benefits.      She argues

that the Commissioner of Social Security applied an incorrect

legal standard and that the decision is not supported by

substantial evidence.    We have reviewed the record and the




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No.   96-10071
                                -2-

district court's decision and find no reversible error.   See Luna

v. Chater, No. 5:94-CV-188-C (N.D. Tex. Nov. 16, 1995).

     AFFIRMED.